DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ingress unit configured to . . . detour launcher configured to . . . packet sequencer configured to . . . post-detoured handler configured to . . . egress unit configured to . . .  in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 3, and 8, for example see claim 2, lines 2 and 3, the claim recites determine a target switch to output the packet to the target switch using the egress unit.  The parent claim, for this example see claim 1, makes no mention of a switch or a target switch.  The relationship between the target switch and the packet processing system of claim 1 is not clear from the context of the claim.  The parent claim recites a detour launcher configured to . . . send the packet, but it not clear as to the manner in which the packet is sent from the detour launcher to the target switch and the relationship between the launcher and selector.  Appropriate clarification and correction is required.  The claims should be amended to recite the relationship between the detour launcher, switch selector, and target switch.
Further regarding claim 3, lines 4 and 5, the claim recites wherein the packet is outputted to the target switch to perform a detour.  It is unclear as to whether the packet is outputted to the target switch for a detour whether or not a microburst is detected.  Appropriate clarification and correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2018/0063007 A1), hereinafter referred to as D1, in view of Teeter et al. (US 2017/0012851 A1), hereinafter referred to as D2.
Regarding claims 1 and 7, D1 discloses a microburst buffering circuit, which comprises:
an ingress unit configured to receive a packet (Referring to Figures 1-3, ingress ports 102a-n which receive packets.  See paragraphs 0008-0010.);
a detour launcher configured to detect a microburst according to at least a queue value and accordingly send the packet (Referring to Figures 1-3, microburst packet buffer 106 buffers microburst packets according to available capacity of the destination buffers (detecting, queue value) and transmits the packet correspondingly otherwise packets are sent via line 104 (equivalent to the claimed detour).  See paragraphs 0009-0012.);
a post-detoured handler configured to release the packet after the microburst has elapsed (Referring to Figures 1-3, Empty control output 112 may be used by the controller 103 (post-detoured handler) to determine whether all the packets for a particular egress port that are currently stored in the microburst packet buffer 106 have been drained from the microburst packet buffer 106 before switching to sending packets via line 104 to the egress port (equivalent to claimed release limitation).  See paragraphs 0010-0012.); and 
an egress unit configured to output the packet processed by at least one member of a group consisting of the detour launcher, the packet sequencer and the post-detour handler (Referring to Figures 1-3, destination buffers with corresponding egress ports output the packet processed circuit system.  See paragraphs 0011-0016.).
D1 does not disclose a packet sequencer configured to attach a sequence number to the packet when the microburst emerges.
D2 teaches a microburst monitoring system, which comprises information about the egress frame that is stored in the shadow queue may be information that is not included in the packet/egress frame such that the shadow queue stores additional information about the egress frame that is not included in its associated egress queue. In one example, the storage of information about the egress frames that is not included in the egress frames may be beneficial in the systems discussed above that have a relatively large memory system for providing the shadow queue, and that additional information may include port numbers of the egress ports, date/time stamps for each microburst, microburst occurrence identifiers, packet sequence identifiers (e.g., as copied from the egress queue) (equivalent to claimed packet sequencer configured to attach a sequence number to the packet when the microburst emerges), system “up” time, thresholds, and/or a variety of other information known in the art. As such, the information about the egress frame that is stored in the shadow queue may depend on the memory system available for storing the shadow queue. In addition, combinations of the amount and type of information about the egress frame that is stored in the shadow queue may differ by port (e.g., more information may be stored about egress frames directed to particular ports).  See paragraphs 0033-0035.  Note, the claim does not set forth the manner in which the sequence 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the sequence number of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to capture the information about each packet to improve the quality of transmission, decrease packet loss, and improve system recovery for out-of-order packets.

Regarding claim 2, the primary reference further teaches wherein the detour launcher comprises a switch selector configured to determine a target switch to output the packet to the target switch using the egress unit (Referring to Figures 3, switches 118 (target switch) determined target egress port (egress unit) by the controller (switch selector).  See paragraphs 0009-0011.)

Claims 4-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2018/0063007 A1), hereinafter referred to as D1, in view of Teeter et al. (US 2017/0012851 A1), hereinafter referred to as D2, in further view of Bharadwaj et al. (US 2019/0042110 A1), hereinafter referred to as D3.

	Regarding claim 4, D1 does not disclose a microburst detector configured to detect the microburst according to a time difference between receiving the packet and receiving another packet.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the microburst time based detection of D3 in the system of D1 and D2.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to reduce network congestion across the system by improving microburst detection according to time based activities.

Regarding claims 5 and 10, D1 further teaches the microburst detector determines the microburst has not emerged when the queue value is smaller than a threshold, and the packet is accordingly sent to the egress unit to be outputted (Referring to Figures 1-3, the egress ports 126 receive the packets directly from the ingress ports 102 until the destination buffers 128 become almost full. At that point, any packets destined for the egress ports 126 are diverted to the microburst packet buffer 106. When the destination buffers 128 become not almost full, e.g., the 
D1 does not disclose the time difference is greater than a predetermined time period.
D3 teaches detecting and handling microburst, in which the switch detects a microburst on the port for each IO request. To do this, the switch: parses the IO request to retrieve the data length; determines a transfer time required to transfer the data length over the port; upon receiving a next IO request, determines whether a time interval between the IO request and the next IO request is less than the transfer time; and, if the time interval is less than the transfer time, the switch declares that a microburst is detected on the port, otherwise the switch does not declare that a microburst is detected on the port (greater than, then no microburst). The switch computes a frequency of the microbursts detected on the port over time. When the frequency exceeds a threshold, the switch takes action to reduce an impact of the (microburst causing) port on the storage area network. The action taken may apply Congestion Isolation techniques to the port.  See paragraph 0009.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the microburst time based detection of D3 in the system of D1 and D2.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to reduce network congestion across the system by improving microburst detection according to time based activities.


Regarding claims 6 and 9, D1 further teaches the microburst detector determines the microburst has just elapsed when the queue value is smaller than a threshold, and the post-detoured handler outputs the packet through the egress unit (Referring to Figures 1-3, the egress ports 126 receive the packets directly from the ingress ports 102 until the destination buffers 128 become almost full. At that point, any packets destined for the egress ports 126 are diverted to the microburst packet buffer 106. When the destination buffers 128 become not almost full, e.g., the available capacity of the destination buffers 128 is greater than a predetermined threshold, the egress ports 126 may continue to accept packets from the microburst packet buffer 106 until it is drained for the particular destination egress port and then switch to receiving the packets directly from the ingress ports 102 via line 104 (detecting the microburst has elapsed when the queue is smaller than a threshold, equivalent to below a threshold and packet is forwarded to egress port accordingly).  See paragraphs 0010-0011.)
D1 does not disclose the time difference is smaller than a predetermined time period and outputting according to the sequence number of the packet.
D2 teaches a microburst monitoring system, which comprises information about the egress frame that is stored in the shadow queue may be information that is not included in the packet/egress frame such that the shadow queue stores additional information about the egress frame that is not included in its associated egress queue. In one example, the storage of information about the egress frames that is not included in the egress frames may be beneficial in the systems discussed above that have a relatively large memory system for providing the shadow queue, and that additional information may include port numbers of the egress ports, 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ayandeh (US 10587486 B2) - a physical processor of a computing device may dynamically determine, for each queue of a plurality of queues of a network switch, whether a monitoring threshold based on an amount of usage of a buffer memory by the plurality of queues.
Ghanwani et al. (US 10862813 B2) - when the switch device detects a microburst in the first queue, it captures the flow information in each data packet counter that is associated with the first queue identifier in each of the flow records included in the switch device, and provides it for analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462